Citation Nr: 9932037	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-03 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1968 to July 1970.  His service included a tour of duty in 
the Republic of Vietnam.

In December 1997 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia denied the 
veteran's service connection claim for post-traumatic stress 
disorder (PTSD).  The veteran submitted a timely appeal to 
the Board (Board), and requested the opportunity to testify 
before a Hearing Officer at the RO (RO hearing).  That 
hearing took place on December 10, 1998.  The veteran's 
appeal is now before the Board for resolution.


REMAND

The veteran has alleged that he has PTSD as a result of 
experiencing stressful events in service, such as: (1) having 
been shot in the left leg while at a base called "Camp 
Doomsday" (2) having witnessed a soldier sitting on a tank 
decapitated by the movement of the gun turret, and (3) having 
witnessed a soldier blown up by a land mine.

The veteran's file contains a diagnosis of PTSD.  The veteran 
underwent a PTSD evaluation with Dr. J. Richard Frazier in 
June 1998.  The veteran reported his service in Vietnam and 
provided as stressors the decapitated soldier incident and 
the soldier who stepped on a mine that were noted above.  The 
veteran reported that he continually re-experiences these 
stressors through recurrent thoughts, images, and nightmares.  
He also described hallucinations and violent episodes in 
relation to the trauma.  The veteran also informed Dr. 
Frazier that he is sensitized to certain cues, such certain 
smells and the sound of helicopters passing overhead.  Dr. 
Frazier diagnosed the veteran as exhibiting all five of the 
DSM-IV diagnostic criteria for chronic PTSD with delayed 
onset.  Dr. Frazier also linked this diagnosis to the two 
stressors that the veteran relayed to him.

The veteran's service personnel records indicate he was 
stationed in Vietnam during the war from September 1969 to 
July 1970.  Evidence of record also indicated that the 
veteran's primary Military Occupational Specialty (MOS) was 
machinist.  As a result of his service in Vietnam, the 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Army Commendation Medal.

The veteran testified before a Hearing Officer at the Roanoke 
RO in December 1998.  He explained that he was assigned to 
the 79th Combat Engineers and that his unit accompanied 
combat units into Cambodia.  The veteran testified that while 
in the field with a combat unit at a base camp, he was shot 
in the left leg.  He indicated that medics in the field 
treated this wound and that he did not require evacuation to 
a hospital.  The veteran testified that he refused being 
recommended for a Purple Heart because he felt the award was 
more appropriate for seriously injured and maimed soldiers.  
The veteran submitted a letter from [redacted], a military 
colleague who served with him in the 79th Engineer Company.  
Mr. [redacted] indicated that the unit spent at least 30 days in 
Cambodia, and that he confirmed that the veteran was wounded 
in the leg, but he did not describe the details of this 
incident.

As additional stressors, the veteran alleged observing a 
soldier sitting on a tank get decapitated when the gun turret 
moved.  The veteran stated that this took place in the Spring 
of 1970.  The veteran does not know that soldier's name, or 
the unit to which the tank belonged.  The veteran also 
alleges that when he was driving a truck, a soldier walking 
alongside the truck stepped on a mine and was killed.  The 
veteran reported that he and the truck were splattered with 
the dead soldier's remains.  The veteran alleges that this 
incident took place in the spring of 1970.  He does not 
possess more detailed information.    

The Board would emphasize, however, that service connection 
for PTSD requires not only medical evidence establishing a 
clear diagnosis of the condition, but also credible evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f) (1998); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy" as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown,  5 Vet. App. 60, 66 (1993), Doran v. 
Brown 6 Vet. App. 283, 289 (1994).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records that corroborate his testimony 
or statements.  See Zarycki, 6 Vet. App. at 98.

The evidence currently of record does not clearly establish 
that the veteran engaged in combat with the enemy.  The 
service personnel records associated with the file indicate 
that he served in Vietnam, but the evidence does not reflect 
that he received any military awards or decorations 
specifically evincing combat duty.  Hence, corroboration of 
the occurrence of the claimed in-service stressful events is 
necessary. 

The veteran submitted a letter from a military colleague, 
[redacted]  Mr. [redacted] corroborated the veteran's assertion 
that he was wounded in action, but did not provide any 
details concerning the specific circumstances of when or how 
the veteran was wounded.  Such additional information is 
necessary in order to corroborate the veteran's claimed in-
service stressful experiences.  Accordingly, the RO will need 
to advise the veteran of the deficiencies present in his 
claim, give him the opportunity to submit more comprehensive 
statements from Mr. [redacted] and others, and provide additional 
evidence so that, if necessary, the RO can attempt to 
corroborate, through all necessary sources, the veteran's 
assertions.  Such information should include sufficient 
details to permit a meaningful search through available 
government records.  Asking the veteran to provide details of 
names, dates, and places where claimed events occurred, does 
not constitute either an impossible or onerous burden.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).    

If the additional development in this case indicates either 
the veteran's participation in combat, or particular 
stressful experiences are corroborated, then he should 
undergo evaluation by a VA psychiatrist to determine whether 
he, in fact, currently suffers from PTSD as a result of his 
verified in-service stressful experiences.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  It is critically important 
that the psychiatrist who is designated to examine the 
veteran on remand be given an opportunity to review all of 
the relevant medical and other evidence on file, so the 
opinion the VA examiner gives is a fully informed one that 
takes into account the veteran's entire medical history and 
circumstances.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Accordingly, this case is hereby REMANDED to the RO for the 
following development and actions:

1.  The RO should contact the 
veteran and ask him to provide a 
comprehensive statement concerning 
as much detail and information as 
possible concerning the specifics 
(i.e., the who, what, when and where 
facts) of all the combat action and 
stressful events that he alleges he 
experienced while in the military.  
It is essential that his statement 
includes a full, clear and 
understandable description of the 
events in question, and that it 
contains identifying information 
concerning any other individuals 
whom purportedly were involved.  The 
veteran must specify whether any of 
the individuals that he identifies 
were wounded or killed, whether he 
personally witnesses their injuries 
or death, or learned of their 
tragedies through other means.  When 
identifying these individuals, the 
veteran must provide their full 
names, ranks, and unit designations 
to the company level.  He also must 
provide any information he has 
concerning other units that were 
involved, or any other identifying 
detail such as the best estimate of 
the date that the alleged incidents 
occurred, and the type and location 
of the incidents, etc.  The veteran 
is hereby informed that the Court 
has held that asking him to provide 
underlying facts, such as the names 
of the individuals involved or the 
dates and the places where the 
claimed events occurred, does not 
constitute either an impossible or 
onerous burden.  Wood, 1 Vet. 
App. at 193.  The veteran also 
should submit to the RO any 
statements from former service 
comrades (to include [redacted]), 
preferably, or other individuals who 
can corroborate his claimed 
combat/stressful experiences in-
service.

2.  If it is determined that the 
veteran has submitted sufficient 
information to corroborate any of 
his claimed in-service stressful 
experiences, the RO should skip the 
development requested in paragraphs 
3 and 4, and proceed with paragraph 
5.  If it is determined that he has 
submitted sufficient information to 
conduct a meaningful and worthwhile 
search for evidence to corroborate 
his allegations that he engaged in 
combat or had stressful experiences 
while in service, then the RO should 
do so through all appropriate means, 
as indicated below.  However, if the 
veteran fails to respond or is 
unable or unwilling to provide 
information sufficient to permit a 
meaningful search for information to 
corroborate his alleged 
combat/stressful experiences, the 
claims file should clearly be 
documented to that effect, the RO 
should skip the development 
requested in paragraphs 3 through 6 
and proceed with that requested in 
paragraph 7.

3.  The RO's efforts to corroborate 
the veteran's claimed 
combat/stressful experiences, should 
include, but are not limited to, 
contacting the National Archives and 
records Administration (NARA) and 
the United States Armed Services 
Center for Research on Unit Records 
(Unit Records Center) at 7798 Cissna 
Road, Suite 101, Springfield, VA 
22150.  This may require that the RO 
first obtain morning reports and/or 
similar types of clarifying evidence 
from the NPRC, or from similar 
sources, and that the RO submit this 
information with any that is 
provided by the veteran, or others 
acting on his behalf, for 
consideration.

4.  Following receipt of a response 
from the Unit Records Center, and/or 
any other entity that is contacted, 
the RO should prepare a report 
detailing the nature of any combat 
action (to which a purported 
stressor is related) and/or other 
stressful experience(s) that it has 
determined are established by the 
record.  This report is then to be 
added to the claims file.  If no 
combat action (referred to above) or 
specific stressful experience been 
verified, then the RO should state 
so in its report, skip the 
development requested in paragraphs 
5 and 6, and proceed with the 
development requested in paragraph 
7.

5.  After the above development is 
completed, the veteran should be 
examined by a VA psychiatrist to 
determine whether it is at least as 
likely as not that his PTSD is a 
result of a stressor that occurred 
coincident with his service in the 
military.  Towards this end, the RO 
should provide to the examiner the 
report described in paragraph 4, 
above, and the examiner must be 
instructed that only the 
corroborated combat 
action/stressor(s) referred to there 
may be considered for the purpose of 
determining whether exposure to an 
in-service stressor has resulted in 
the current psychiatric symptoms.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
explain how the diagnostic criteria 
of the DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology 
and one or more of the in-service 
stressors found to be established by 
the RO.  Similarly, if a diagnosis 
of another type of psychiatric 
illness is deemed appropriate, 
whether in lieu of in addition to 
PTSD, the examiner should explain 
the basis for the diagnosis, as well 
as comment upon the relationship, if 
any, between that diagnosis and 
PTSD.

It is imperative that the claims 
folder, containing all evidence 
relevant to the case (including a 
copy of this REMAND), be provided to 
the VA psychiatrist who is 
designated to examine the veteran, 
so that the examiner can review the 
veteran's pertinent medical history 
and circumstances.  The report of 
the examination must include the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  
The report should be associated with 
the other evidence on file in the 
veteran's claims folder.

6.  The RO should review the report 
of the examination to ensure that it 
addresses all issues and concerns 
that were noted in this REMAND.  If 
the report does not contain 
sufficient information or is 
deficient in any other respect, then 
it should be returned as inadequate, 
and any necessary corrective action 
should be undertaken.  See 38 C.F.R. 
§ 4.2.

7.  After completion of the relevant 
development above, and after 
undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service 
connection for PTSD on the basis of 
all pertinent evidence of record, 
and pertinent legal authority.  The 
RO should provide adequate reasons 
and bases for its decision, citing 
to all governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

8.  If the benefit requested by the 
veteran continues to be denied, then 
he should be furnished a 
supplemental statement of the case 
and given an opportunity to submit 
written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	



		
      JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


